Exhibit E
Research Triangle Park Laboratories, Inc.
7201 ACC Blvd., Suite 104
Raleigh, NC 27617
                                                                           ISO 17025 Compliant
919 510-0228 Telephone                                                     PA Registration #68-1664
919 510-0141 Fax                  Web Site: www.rtp-labs.com               DEA Registered
April 19, 2019

3B Medical
799 Overlook Drive
Winter Haven, FL 33884

Attn: Alex Lucio, CEO

PROJECT: Ozone Testing
RTP Labs ID: 19-025-1 Device Ozone Output Test

The testing was conducted on the CPAP cleaning device received on March 23, 2019. We received a
“SoClean2 Model SC1200 S/N SC120018100700580” device with a RESMED CPAP SN 23141234692.
The SoClean2 and CPAP devices were tested for ozone emissions to determine if it exceeded the Federal
Regulation for medical devices 21 CFR 801.415 of 0.05 parts per million (ppm).

For this particular test the SoClean2 ozone generator output line was directly measured without going
through the CPAP device or into the chamber. The SoClean2 was turned on and an ozone sample was
collected and analyzed after 1 min.


                                                  SoClean2
                                                Direct Output
                            Control              <0.05 ppm
                            1 min                 30.0 ppm             Exceeded
                                                                      Ozone Limit

If you have any questions, please give me a call at (919) 510-0228.

Sincerely,




Alston Sykes, Principal Chemist




File: 3B Medical 19-025-1 SoClean2                                                               Page 1 of 1
Research Triangle Park Laboratories, Inc.
7201 ACC Blvd., Suite 104
Raleigh, NC 27617
                                                                        ISO 17025 Compliant
919 510-0228 Telephone                                                  PA Registration #68-1664
919 510-0141 Fax                  Web Site: www.rtp-labs.com            DEA Registered
April 19, 2019

3B Medical
799 Overlook Drive
Winter Haven, FL 33884

Attn: Alex Lucio, CEO

PROJECT: Ozone Testing
RTP Labs ID: 19-025-3 With Filter Test

The testing was conducted on the CPAP cleaning device received on March 23, 2019. We received a
“SoClean 2 Model SC1200 S/N SC120018100700580” device with a RESMED CPAP SN 23141234692.
The SoClean2 and CPAP devices were tested for ozone emissions to determine if it exceeded the Federal
Regulation for medical devices 21 CFR 801.415 of 0.05 parts per million (ppm).

The testing was conducted using ASTM D5116 “Small Scale Chamber Determination of Volatile Organic
Emissions from Indoor Materials/Products” using a 50-liter Teflon chamber. At the beginning of the test, an
ozone Control sample was collected in the chamber to demonstrate that no ozone was in the chamber prior to
turning on the device. The SoClean2 filter was installed per instructions and the device was turned on and
an ozone sample was collected and analyzed at the end of the 12 min cycle for the SoClean2 device. The
SoClean 2 device automatically turned off after 12 min. At the end of each test the device was removed and
the chamber was purged with clean air to remove any residual ozone from any previous test.


                                                 SoClean 2
                                                 With filter
                            Control              <0.05 ppm
                            12 min Cycle          28.0 ppm         Exceeded
                                                                  Ozone Limit

If you have any questions, please give me a call at (919) 510-0228.

Sincerely,




Alston Sykes, Principal Chemist




File: 3B Medical 19-025-3 SoClean2                                                            Page 1 of 1
Research Triangle Park Laboratories, Inc.
7201 ACC Blvd., Suite 104
Raleigh, NC 27617
                                                                        ISO 17025 Compliant
919 510-0228 Telephone                                                  PA Registration #68-1664
919 510-0141 Fax                  Web Site: www.rtp-labs.com            DEA Registered
April 19, 2019

3B Medical
799 Overlook Drive
Winter Haven, FL 33884

Attn: Alex Lucio, CEO

PROJECT: Ozone Testing
RTP Labs ID: 19-025-2 Without Filter Test

The testing was conducted on the CPAP cleaning device received on March 23, 2019. We received a
“SoClean2 Model SC1200 S/N SC120018100700580” device with a RESMED CPAP SN 23141234692.
The SoClean2 and CPAP devices were tested for ozone emissions to determine if it exceeded the Federal
Regulation for medical devices 21 CFR 801.415 of 0.05 parts per million (ppm).

The testing was conducted using ASTM D5116 “Small Scale Chamber Determination of Volatile Organic
Emissions from Indoor Materials/Products” using a 50-liter Teflon chamber. At the beginning of the test, an
ozone Control sample was collected in the chamber to demonstrate that no ozone was in the chamber prior to
turning on the device. The SoClean2 filter was removed from the device and the device was turned on and
an ozone sample was collected and analyzed at the end of the 12 min cycle for the SoClean2 device. The
SoClean2 device automatically turned off after 12 min. At the end of each test the device was removed and
the chamber was purged with clean air to remove any residual ozone from any previous test.


                                                 SoClean 2
                                                Without filter
                            Control              <0.05 ppm
                            12 min Cycle          28.0 ppm         Exceeded
                                                                  Ozone Limit

If you have any questions, please give me a call at (919) 510-0228.

Sincerely,




Alston Sykes, Principal Chemist




File: 3B Medical 19-025-2 SoClean2                                                            Page 1 of 1
Research Triangle Park Laboratories, Inc.
7201 ACC Blvd., Suite 104
Raleigh, NC 27617
                                                                        ISO 17025 Compliant
919 510-0228 Telephone                                                  PA Registration #68-1664
919 510-0141 Fax                  Web Site: www.rtp-labs.com            DEA Registered
April 19, 2019

3B Medical
799 Overlook Drive
Winter Haven, FL 33884

Attn: Alex Lucio, CEO

PROJECT: Ozone Testing
RTP Labs ID: 19-025-4 With Filter Test, 2 hour Wait.

The testing was conducted on the CPAP cleaning device received on March 23, 2019. We received a
“SoClean2 Model SC1200 S/N SC120018100700580” device with a RESMED CPAP SN 23141234692.
The SoClean2 and CPAP devices were tested for ozone emissions to determine if it exceeded the Federal
Regulation for medical devices 21 CFR 801.415 of 0.05 parts per million (ppm).

The testing was conducted using ASTM D5116 “Small Scale Chamber Determination of Volatile Organic
Emissions from Indoor Materials/Products” using a 50-liter Teflon chamber. At the beginning of the test, an
ozone Control sample was collected in the chamber to demonstrate that no ozone was in the chamber prior to
turning on the device. The device was turned on and an ozone sample was collected and analyzed after
waiting 2 hours after the end of the 12 min cycle for the “SoClean2” device. The SoClean2 device
automatically turned off after 12 min. At the end of each test the device was removed and the chamber was
purged with clean air to remove any residual ozone from any previous test.


                                                  SoClean2
                                                 With filter
                                                 2 Hr Wait
                            Control              <0.05 ppm
                            12 min Cycle          3.0 ppm          Exceeded
                                                                  Ozone Limit

If you have any questions, please give me a call at (919) 510-0228.

Sincerely,




Alston Sykes, Principal Chemist




File: 3B Medical 19-025-4 SoClean2                                                            Page 1 of 1
